Appeal from an award to claimant, who, while unloading paving
brick, was caught between a truck and a freight car sustaining injuries to his left leg for which an award was originally made for twenty-five per cent loss of use of the left foot. Later, on claimant’s application,the case was reopened and the award now in question was made reclassifying the injury under section 15, subdivision 3-v, of the Workmen’s Compensation Law, for permanent partial disability resulting in fifty per cent reduction of earning capacity because of severe pain on weight bearing due to amount of swelling; inability to walk or stand for any period of time; circulatory interference with the lymph flow from the left foot up to the heart; severe swelling of the lower extremity which increased on account of weight bearing. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ.